Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner portion, including a heater and a wick, the plurality of fibers being insoluble in the pre-vapor formulation, the wick being configured to draw the pre-vapor formulation from the storage medium based on the heater being activated must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 8, the subject matter of the plurality of fibers being insoluble in the pre-vapor formulation, the wick being configured to draw the pre-vapor formulation from the storage medium based on the heater being activated was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification was reviewed and support for the aforementioned was not found. No disclosure was found for the plurality of fibers being insoluble in the pre-vapor formulation and, as best understood, the closest disclosure in the specification corresponding to the claimed wick configuration appears to be that the pre-vapor formulation solution being transferred to the wick 220 to be heated by the heater 19 during operation; however, this does not disclose a configuration of the wick corresponding to the recitations that the wick being configured to draw the pre-vapor formulation from the storage medium based on the heater being activated
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8, the subject matter of the wick being configured to draw the pre-vapor formulation from the storage medium based on the heater being activated is not definite. It is not definite how the inner portion, heater, wick, pre-vapor formulation and storage medium are arranged and configured as recited in claims 1 and 8. 
As noted above and as best understood, the closest disclosure in the specification corresponding to the claimed wick configuration appears to be that the pre-vapor formulation solution being transferred to the wick 220 to be heated by the heater 19 during operation; however, this does not disclose a configuration of the wick corresponding to the recitations that the wick being configured to draw the pre-vapor formulation from the storage medium based on the heater being activated. Thus, it is not definite what is meant by the wick being configured to draw the pre-vapor formulation from the storage medium based on the heater being activated or what the corresponding structure/configuration for the wick would be.
Allowable Subject Matter
Claims 1, 2 and 4-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action.
Response to Amendment
The amendment of 06/04/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then request the status of the drawings; as noted above, the drawings are presently objected to based on the amendment of 06/04/2021. The remarks also note the IDS, which has been considered. The remarks then address the previous rejections of claim 13 under 35 U.S.C. 112(a) and (b). The remarks further explain the disclosed configuration corresponding to the configuration recited in claim 13 such that the previous rejections of claim 13 under 35 U.S.C. 112(a) and (b) are no longer applicable and claim 13 is interpreted as configured as explained in the remarks and as disclosed in paragraphs 62-64 of the specification. The remarks then address the previous prior art rejections. The remarks note the previous rejections under 35 U.S.C. 103 and explain the differences of the amended claims compared to the previously applied prior art. As noted above, claims 1, 2 and 4-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 6, 2021